IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Doral Moon,                               :
                          Appellant       :
                                          :
                   v.                     :
                                          :
                                          :   No. 2011 C.D. 2014
Dauphin County                            :   Submitted: June 12, 2015


BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE ROBERT SIMPSON, Judge
             HONORABLE ANNE E. COVEY, Judge


OPINION BY
JUDGE COVEY                                   FILED: December 10, 2015

             Doral Moon (Moon) appeals from the Dauphin County Common Pleas
Court’s (trial court) August 29, 2014 order granting Dauphin County’s summary
judgment motion. There are three issues for this Court’s review: (1) whether the trial
court erred by holding that Moon’s claims fail under the Hills and Ridges Doctrine;
(2) whether the trial court abused its discretion by not addressing Moon’s contention
that res ipsa loquitur applied to his design flaw claim; and (3) whether the trial court
abused its discretion by ruling that there was no actual or constructive notice of a
dangerous condition. After review, we affirm.
             Moon resided at the Dauphin County Work Release Center (Center),
located at 919 Gibson Street, Harrisburg.       On August 22, 2008, Moon filed a
Complaint with the trial court alleging that he sustained injuries and damages on
February 22, 2008 when he fell on ice on the Center’s fenced-in walkway and struck
a metal pole adjacent thereto. On October 17, 2008, Moon filed a First Amended
Complaint (Amended Complaint), wherein, in Count I (Negligence Count) he
averred:
             12. Dauphin County was negligent in:
                 a. restricting entry and exit from the Center to an
                 area open to the elements, despite the likelihood of
                 hazardous conditions during certain times of the
                 year.
                 b. constructing the Center in a fashion that invited
                 incidents such as the one that injured Moon . . . .
                 c. doing absolutely nothing to mitigate the obvious
                 design flaw in the layout of the Center by either
                 clearing, or warning of, said hazardous conditions.
             13. Dauphin County’s negligence is based primarily on the
             faulty design and configuration of [the Center].
             14. Dauphin County’s negligence is both the direct and
             proximate cause of Moon’s fall because:
                 a. the proximate cause of Moon’s injuries was the
                 ice/snow accumulated at the on[l]y entrance/exit
                 permitted for Center residents.
                 b. the direct cause of Moon’s injuries was Moon’s
                 striking of the pole constructed adjacent to the
                 exterior fence of the Center.
             ....
             16. Because [Dauphin County’s] negligence is based on a
             design flaw (that of restricting ingress/egress to an exposed,
             potentially hazardous area[)], the Commonwealth does not
             enjoy sovereign immunity; [Moon] can therefore recover
             under the ‘real estate’ exception embodied in 42 Pa.[]C.S.[
             §] 8522(b)[.]

Reproduced Record (R.R.) at 42a-43a.1
             On November 21, 2008, Dauphin County filed an Answer and New
Matter to Moon’s Amended Complaint, inter alia, denying that a design flaw or any


      1
       In Amended Complaint Count II, Moon also sought damages for “cruel punishment” based
upon Dauphin County’s deliberate indifference to the Center’s condition and to his care.


                                            2
other Center condition caused Moon’s injuries, or that it “was aware of any icy
condition that it did not properly address.” R.R. at 58a. Dauphin County further
pled, in relevant part, that it “did not have any notice of the alleged defective
condition of the premises” (R.R. at 59a) and that Moon’s “claims are barred by the
Hills and Ridges Doctrine” (R.R. at 60a). On December 10, 2008, in his Answer to
New Matter, and again in his December 11, 2008 Amended Answer to New Matter,
Moon denied those affirmative defenses. The parties completed discovery.
              On April 15, 2014, Dauphin County filed a Motion for Summary
Judgment (Summary Judgment Motion). Moon answered the Summary Judgment
Motion. The trial court heard argument on August 8, 2014. On August 29, 2014, the
trial court granted Dauphin County’s Summary Judgment Motion and dismissed
Moon’s Amended Complaint with prejudice, stating:

              Viewing the record in a light most favorable to [Moon], the
              facts establish that the slip and fall occurred while the
              wintery weather was ongoing. Consequently, [Dauphin
              County] cannot be shown to have actual or constructive
              notice of the existence of a dangerous condition; thus,
              [Moon’s] claims fail under the Hills and Ridges
              Doctrine. In addition, this Court finds that [Moon’s]
              claims are barred by the real estate exception under 42
              P.S. § 8522(b)(4) [sic]. We find that the lack of additional
              walkways does not constitute ‘a dangerous condition’ of
              real estate; thus, [Moon’s] claims are barred by sovereign
              immunity.

Trial Ct. Order at 1-2 (emphasis added).2 Moon appealed to this Court.3



       2
          In the trial court’s Pa.R.A.P. 1925(a) Opinion, it stated: “In our Order dated August 29,
2014, we set forth a complete analysis as to why we found that [Dauphin County’s] Motion for
Summary Judgment should be granted. Thus, we incorporate herein our Order dated August 29,
2014.” R.R. at 359a.
        3
          Moon initially appealed to the Superior Court. By November 7, 2014 order, the Superior
Court transferred the matter to this Court. See R.R. at 18a, 357a.


                                                3
              Moon first argues that the trial court erred by holding that his claims fail
under the Hills and Ridges Doctrine. Specifically, Moon avers that his design flaw
claim abrogates the immunity conveyed by the Hills and Ridges Doctrine. We
disagree.
              Section 8541 of the Judicial Code, commonly referred to as the Political
Subdivision Tort Claims Act (Tort Claims Act),4 42 Pa.C.S. § 8541, makes local
agencies5 like Dauphin County immune from liability for damages caused to persons
or property, except as otherwise provided in the Tort Claims Act.6


              An order of a trial court granting summary judgment may be
              disturbed by an appellate court only if the court committed an error of
              law; thus, our standard of review is de novo, and our scope of review
              is plenary. The entry of summary judgment is proper whenever no
              genuine issue of any material fact exists as to a necessary element of
              the cause of action. The moving party’s right to summary judgment
              must be clear and free from doubt. We examine the record, which
              consists of all pleadings, as well as any depositions, answers to
              interrogatories, admissions, affidavits, and expert reports, in a light
              most favorable to the non-moving party, and we resolve all doubts as
              to the existence of a genuine issue of material fact against the moving
              party.
LJL Transp., Inc. v. Pilot Air Freight Corp., 962 A.2d 639, 647 (Pa. 2009) (citations omitted).
       4
         42 Pa.C.S. §§ 8541-8542.
       5
         “Local agency” is defined in the Judicial Code as “[a] government unit other than the
Commonwealth government.” 42 Pa.C.S. § 8501. See Herman v. Greene Cnty. Fair Bd., Cnty of
Greene, et al., 535 A.2d 1251 (Pa. Cmwlth. 1988) (a county and its officials are afforded immunity
pursuant to the Tort Claims Act).
       6
         Commonwealth agencies, on the other hand, are afforded immunity protection under the
act commonly referred to as the Pennsylvania Sovereign Immunity Act, 42 Pa.C.S. §§ 8521-8528.
Moon and the trial court erroneously refer to the Sovereign Immunity Act.
       Section 102 of the Judicial Code defines “Commonwealth agency” as “[a]ny executive
agency or independent agency.” 42 Pa.C.S. § 102. Executive agencies consist of “the departments,
boards, commissions, authorities and other officers and agencies of the Commonwealth
government[.]” Id.
       “[T]he Supreme Court, in Jones [v. Southeastern Pennsylvania Transportation Authority,
772 A.2d 435 (Pa. 2001)], made clear that the legislature did not intend the real estate exception
under the Sovereign Immunity Act and the real property exception under the Tort Claims Act to be


                                                4
               Subsection 8542(a) [of the Tort Claims Act] provides two
               conditions a plaintiff must satisfy before determining
               whether the injury to person or property alleged falls within
               one of the exceptions to immunity for ‘acts by a local
               agency or any of its employees,’ contained in Subsection
               8542(b) [of the Tort Claims Act]. Id. First, a plaintiff
               must establish that ‘damages would be recoverable
               under common law or a statute creating a cause of action if
               the injury were caused by a person not having available a
               defense,’ of governmental immunity or official immunity.
               42 Pa.C.S. § 8542(a)(1). Second, a plaintiff must
               establish that ‘the injury was caused by the negligent
               acts of the local agency . . . with respect to one of the
               categories listed in subsection (b) . . .’ 42 Pa.C.S. §
               8542(a)(2).

Gale v. City of Phila., 86 A.3d 318, 320 (Pa. Cmwlth. 2014) (emphasis added).
Based upon the record in this case, the trial court held that Moon could not satisfy the
first condition of establishing a prima facie negligence action against Dauphin
County.
               During his deposition, Moon testified that he had been a Center resident
since December 2007. He reflected that, on February 22, 2008, as he returned from
his first job between 4:00 p.m. and 5:00 p.m., it was raining and the rain just “started
getting a little . . . icy[,]” but he had no difficulty entering the Center to check in
before leaving for his second job. R.R. at 391a ; see also R.R. at 395a, 405a. While
at the Center, he recalled thinking that the weather must have worsened since he
heard an announcement at approximately 6:40 p.m. that the Center’s “grocery time”



interpreted in ‘lockstep.’ Id. [at 444].” Repko v. Chichester Sch. Dist., 904 A.2d 1036, 1042
n.5 (Pa. Cmwlth. 2006). “The real property exception more broadly subjects a municipality to
liability for harm resulting from the negligent ‘care, custody or control’ of its property. [42 Pa.C.S.]
§ 8542(b)(3).” Grieff v. Reisinger, 693 A.2d 195, 197 n.3 (Pa. 1997). However, in the interest of
judicial economy, we will decide this matter as if the real estate exception to the Tort Claims Act
had been applied.



                                                   5
and “utility time” and temporary job transportation were cancelled for the evening.
R.R. at 395a.
               Moon stated that he checked out to go to his 7:00 p.m. to 11:00 p.m. job
at 6:45 p.m. and exited the Center by its only route – through the doors and onto a
small walkway/ramp to the front gate. He recalled the only light being from the
Center’s interior. See R.R. at 399a-400a. Moon described that the ramp was wet,
because he saw “a little shimmering of water,” and parts of the walkway were getting
icy. R.R. at 400a; see also R.R. at 398a, 400a. He recalled that he “patty step[ped]”
and dragged his feet down the path. R.R. at 400a; see also R.R. at 404a, 407a, 410a.
He explained that he “couldn’t . . . really sense . . . ice,” but “knew it was more than
rain” because he could “hear . . . the little like pebble-type sound hitting the ground.”
R.R. at 410a; see also R.R. at 411a. He stated: “[I]t’s like ice and stuff coming, you
know, I know there’s frost or stuff or ice coming down, too.” R.R. at 411a. Moon
articulated:

               A. . . . You know, I know it’s -- the ground is frosted one
               way or another. So, . . . it was kind of hard, because I
               couldn’t sustain the sense of rain or the sense of frost,
               because since there’s still the – the condensation is still
               coming down . . . it’s like kind of hard to tell.
               Q. So you’re saying it’s like kind of mixed, rain and sleet?
               A. Sort of. It’s only, I guess, rain until it settles . . . on the
               ground.
               Q. Okay.
               A. Till it’s like this, you know, like the frost point. So, like
               I said, I couldn’t see. You know, I could barely see, you
               know, the sense of the path, understanding that, you know .
               . . if it’s just ice or if it’s rain.
               But . . . I had to take the chance, you know, no matter what.
               . . . I was put in the predicament that I had to leave the
               building.

                                               6
R.R. at 412a. Moon’s testimony further revealed:

             Q. . . . Did you lose traction at any point in time? Slip?
             A. From the time I left the building until I got to the gate
             to leave, no, I didn’t have no problem.
             Q. At any point along that walk did you see any
             accumulation of ice?
             A. Nawh. . . . The only thing that I seen was just a little bit
             of salt right in front of the – the probation office doorway.[7]
             That’s it.

R.R. at 401a (emphasis added); see also R.R. at 404a. Moon testified that since he
did not feel crunching under his boots as he walked, he did not believe that the
subject walkway was likewise salted. See R.R. at 405a, 410a.
             Moon explained that he slipped and fell at the end of the walkway onto
the post that holds the chain separating the walkway from the adjacent grass area. He
declared that he proceeded to his job, arriving at approximately 8:15 p.m., but was
only able to work 2½ hours due to pain. He described that as he walked back to the
Center in the rain between 10:30 p.m. and 11:00 p.m., he observed that the building
and the parking lot lights were on, and that there was salt on the walkway. R.R. at
424a-427a.

   a. First Condition – The damages would be recoverable at common law if caused
      by someone without an immunity defense. 42 Pa.C.S. § 8542(a)(1).
             [I]n order to prevail in a negligence action under common
             law, the plaintiff must establish that: (1) the defendant owed
             a duty of care to the plaintiff; (2) that duty was breached;
             (3) the breach resulted in the plaintiff’s injury; and (4) the
             plaintiff suffered an actual loss or damages.


      7
        The probation office has a separate entrance to the same Center building. The two
walkways are separated by a gate. See R.R. at 401a, 403a, 477a.


                                            7
Brown v. Dep’t of Transp., 11 A.3d 1054, 1056 (Pa. Cmwlth. 2011). “The standard
of care a possessor of land owes to one who enters upon the land depends upon
whether the person entering is a trespassor, licensee, or invitee.”              Carrender v.
Fitterer, 469 A.2d 120, 123 (Pa. 1983). This Court has held that even though the
inmates are not on the premises by choice, the duty of care owed by a county to
work-release center inmates “is analogous to the standard of care applicable to
invitees.”8 Graf v. Cnty. of Northampton, 654 A.2d 131, 134 (Pa. Cmwlth. 1995).

              Possessors of land owe a duty to invitees to protect them
              from foreseeable harm. Carrender, . . . 469 A.2d at 123
              (citing Restatement (Second) of Torts §§ 341A, 343 and
              343A (1965)). Regarding conditions on the land which are
              either known to or discoverable by the possessor, the
              possessor is subject to liability only if he
                  (a) knows or by the exercise of reasonable care
                  would discover the condition, and should realize
                  that it involves an unreasonable risk of harm to such
                  invitees, and
                  (b) should expect that they will not discover or
                  realize the danger, or will fail to protect themselves
                  against it, and
                  (c) fails to exercise reasonable care to protect them
                  against the danger.
              Restatement (Second) of Torts § 343.
              Section 343A of the Restatement expands upon the
              significance of dangers that are known or obvious to an
              invitee:
                  A possessor of land is not liable to his invitees for
                  physical harm caused to them by any activity or

       8
          Invitees are “person[s] who ha[ve] an express or implied invitation to enter or use
another’s premises, such as a business visitor or a member of the public to whom the premises are
held open.” Black’s Law Dictionary 904 (9th ed. 2009); see also Juszczyszyn v. Taiwo, 113 A.3d
853 (Pa. Super. 2015).


                                               8
   condition on the land whose danger is known or
   obvious to them, unless the possessor should
   anticipate the harm despite such knowledge or
   obviousness.
Restatement (Second) of Torts § 343A.[FN6] In adopting
Section 343A, our Supreme Court explained the
relationship between the doctrine of assumption of risk and
the possessor’s duty of care, or lack thereof:
   It is precisely because the invitee assumes the risk
   of injury from obvious and avoidable dangers that
   the possessor owes the invitee no duty to take
   measures to alleviate those dangers. Thus, to say
   that the invitee assumed the risk of injury from a
   known and avoidable danger is simply another way
   of expressing the lack of any duty on the part of the
   possessor to protect the invitee against such
   dangers.
Carrender, . . . 469 A.2d at 125.
   [FN]6. Our Supreme Court defined the terms
   ‘known’ and ‘obvious’ as follows:
       A danger is deemed to be ‘obvious’ when
       ‘both the condition and the risk are apparent
       to and would be recognized by a reasonable
       man, in the position of the visitor, exercising
       normal perception, intelligence, and
       judgment.’ Restatement, supra, § 343A
       comment b. For a danger to be ‘known,’ it
       must ‘not only be known to exist, but . . .
       also be recognized that it is dangerous and
       the probability and gravity of the threatened
       harm must be appreciated.’ Id. Although
       the question of whether a danger was known
       or obvious is usually a question of fact for
       the jury, the question may be decided by the
       court where reasonable minds could not
       differ as to the conclusion. [See]
       Restatement, supra, § 328B comments c and
       d.
Carrender, . . . 469 A.2d at 123-[]24.

                              9
Cochrane v. Kopko, 975 A.2d 1203, 1206-07 (Pa. Cmwlth. 2009).
            “The [Hills and Ridges D]octrine as defined and applied by the courts of
Pennsylvania, is a refinement or clarification of the duty owed by a possessor of land
and is applicable to a single type of dangerous condition, i.e., ice and snow.” Morin
v. Traveler’s Rest Motel, Inc., 704 A.2d 1085, 1087 (Pa. Super. 1997) (quoting Wentz
v. Pennswood Apartments, 518 A.2d 314, 316 (Pa. Super. 1986)). It “protects an
owner or occupier of land from liability for generally slippery conditions resulting
from ice and snow where the owner has not permitted the ice and snow to
unreasonably accumulate in ridges or elevations.” Morin, 704 A.2d at 1087.

            The [D]octrine of [H]ills and [R]idges provides
                that an owner or occupier of land is not liable for
                general slippery conditions, for to require that
                one’s walks be always free of ice and snow would
                be to impose an impossible burden in view of the
                climatic conditions in this hemisphere. Snow and
                ice upon a pavement create merely transient danger,
                and the only duty upon the property owner or
                tenant is to act within a reasonable time after
                notice to remove it when it is in a dangerous
                condition.

Harmotta v. Bender, 601 A.2d 837, 841 (Pa. Super. 1992) (emphasis added) (quoting
Gilligan v. Villanova Univ., 584 A.2d 1005, 1007 (Pa. Super. 1991)). Thus, in order
to recover for a fall on ice or snow, an injured party must prove the following factual
elements:

                (1) that snow and ice had accumulated on the
                sidewalk in ridges or elevations of such size and
                character as to unreasonably obstruct travel and
                constitute a danger to pedestrians travelling thereon;
                (2) that the property owner had notice, either actual
                or constructive, of the existence of such a condition;
                and (3) that it was the dangerous accumulation of
                snow and ice which caused the plaintiff to fall.


                                          10
Mahanoy Area Sch. Dist. v. Budwash, 604 A.2d 1156, 1158 (Pa. Cmwlth. 1992)
(quoting Rinaldi v. Levine, 176 A.2d 623, 625-26 (Pa. 1962)).
            Here, viewing the evidence in the light most favorable to Moon, as we
must, the record establishes that when Moon entered the Center between 4:00 p.m.
and 5:00 p.m., it was raining outside. Within five minutes after hearing that the
Center’s activities were cancelled for the night, Moon left the building, observed that
the ramp/walkway was wet and, only because he sensed by the sound of the pellets
hitting the ground that the rain was changing to ice, he watched and carefully placed
his feet as he traveled. He did not lose traction and he did not observe any ice
accumulated on the walkway. By the time he returned to the Center later that
evening, the walkway had been salted.
            Moon’s testimony alone established that his February 22, 2008 fall
occurred at the start of a weather event that Moon was aware created general slippery
conditions in the area, and that Dauphin County did not permit ice to unreasonably
accumulate in ridges or elevations that caused Moon to fall.               Under the
circumstances, Dauphin County is protected by the Hills and Ridges Doctrine and,
therefore, is not liable to Moon. Accordingly, the trial court did not err by holding
that Moon’s claims fail under the Hills and Ridges Doctrine.
            Because Moon failed to establish that his damages would be recoverable
under common law, his claims fail to meet the first condition of Section 8542(a)(1) of
the Tort Claims Act. Therefore, this Court generally would not need to analyze the
issue of whether Moon satisfied the second condition that Dauphin County was liable
under one of the listed immunity exceptions. See 42 Pa.C.S. § 8542(a)(1). However,
in light of Moon’s contention that his design flaw claim abrogates the immunity
conveyed by the Hills and Ridges Doctrine, we will examine whether Dauphin
County is immune from Moon’s claims.


                                          11
   b. Second Condition - Injury was caused by the local agency’s negligent acts
      with respect to one of the categories listed in Section 8542(b) of the Tort
      Claims Act. 42 Pa.C.S. § 8542(a)(2).
                [A] local agency will retain immunity unless the claim
                alleged by the plaintiff also falls within one of the
                exceptions contained in Subsection 8542(b) [of the Tort
                Claims Act] . . . . In accordance with the General
                Assembly’s expressed intent to insulate local agencies from
                tort liabilities, the statutory language of the exceptions to
                governmental immunity contained in Subsection 8542(b) of
                the Tort Claims Act must be construed narrowly;
                immunity remains the rule.

Gale, 86 A.3d at 320 (emphasis added). In Section 8542(b)(3) of the Tort Claims
Act, the General Assembly waived immunity and, thus, liability may be imposed for
damages caused by a local agency’s care, custody or control of real property in its
possession.9 However,

                [i]n Kiley by Kiley v. City of Philadelphia, . . . 645 A.2d 184
                ([Pa.] 1994), our Supreme Court, citing its decisions in
                Crowell v. Philadelphia, . . . 613 A.2d 1178 ([Pa.] 1992),
                Snyder v. Harmon, . . . 562 A.2d 307 ([Pa.] 1989), and
                Mascaro [v. Youth Study Center, 523 A.2d 1118 (Pa.
                1987)], stated:

       9
           Section 8542(b)(3) of the Tort Claims Act provides:

                The care, custody or control of real property in the possession of the
                local agency . . . . As used in this paragraph, ‘real property’ shall not
                include:

                (i) trees, traffic signs, lights and other traffic controls, street lights and
                street lighting systems;

                (ii) facilities of steam, sewer, water, gas and electric systems owned
                by the local agency and located within rights-of-way;

                (iii) streets; or

                (iv) sidewalks.
42 Pa.C.S. § 8542(b)(3).


                                                     12
                  We have consistently maintained our view that the
                  focus of the negligent act involving a use of
                  government owned or controlled land (including
                  streets and sidewalks) must be the actual defect of
                  the land itself and that the rule of immunity can be
                  waived only in those cases where it is alleged that
                  the artificial condition or defect of the land causes
                  the injury.
              Kiley, . . . 645 A.2d at 187 (emphasis added).

Bullard v. Lehigh-Northampton Airport Auth., 668 A.2d 223, 225 (Pa. Cmwlth. 1995)
(bold emphasis added).
              “[L]iability will not be imposed [under the real estate exception of the
Tort Claims Act] for injuries sustained as a result of a local agency’s failure to
remove a foreign substance from real property, including ice and/or snow.” Snyder v.
N. Allegheny Sch. Dist., 722 A.2d 239, 245 (Pa. Cmwlth. 1998). The local agency
may only be liable under that exception if the ice or snow on the real property “is
there because of a design or construction defect.” McRae v. Sch. Dist. of Phila., 660
A.2d 209, 210 (Pa. Cmwlth. 1995). “[T]he focus must be on whether there is proof
of a defect in the real property itself.” Nardella v. Se. Pa. Transit Auth., 34 A.3d 300,
304 (Pa. Cmwlth. 2011). The exception to the immunity rule does not apply
where “the dangerous condition merely facilitates injury[.]” Shedrick v. William
Penn Sch. Dist., 654 A.2d 163, 164-65 (Pa. Cmwlth. 1995) (emphasis added)
(wherein the plaintiff failed to prove that her fall was due to rainwater on a terrazzo
floor was the result of a defect of the real estate itself).
              Moon contends that “[t]he improper construction here is, of course, the
conscious decision to maintain a single exit.” Moon Br. at 21. Specifically, that
“[t]here was only one exit available for [] Moon that evening. He could not turn left
or right; he had no alternative but to pass through that gate into the icy/slippery
conditions. . . . He was forced into a dangerous situation.” Moon Br. at 14-15. In


                                              13
sum, “[t]hat lack of choice, in the conditions present on February 22, 2008 is the
‘design flaw’ in the . . . Center that abrogates [Dauphin County’s] immunity.” R.R.
at 298a (Moon Reply to Summary Judgment Motion at 4). Moon avers that “the
options available to Dauphin County were twofold: to either take steps to make the
one exit provided safe to walk on (such as spreading melting material near the
entrance), or to provide an alternate exit in extraordinary situations such as the
present case.” Moon Br. at 19-20.

             In Lingo [v. Philadelphia Housing Authority, 820 A.2d 859
             (Pa. Cmwlth. 2003)], the plaintiff alleged that the
             Philadelphia Housing Authority’s failure to maintain and
             remove items from a stairwell resulted in the accumulation
             of dead leaves and debris which, exacerbated by rainfall,
             created a dangerous condition of Commonwealth real
             property on which she slipped, fell, and was injured. [Id.] .
             . . at 860 & n. 1. This Court affirmed the grant of summary
             judgment pursuant to Section 8522(b)(4), noting that there
             was no allegation that the debris or the rainfall had derived,
             originated, or had the Commonwealth's realty as its source.
             Id. at 862. . . . [I]n Kahres [v. Henry, 801 A.2d 650 (Pa.
             Cmwlth. 2002)], the plaintiff alleged that the improper
             maintenance of a highway by the Department of
             Transportation (DOT) allowed the accumulation of snow
             and ice to drift onto the road, creating a dangerous
             condition that resulted in a car accident in which the
             plaintiff was injured and her husband killed. [Id.] at 652.
             The trial court granted summary judgment on several
             grounds, including that the plaintiff’s claim did not fall
             within the real estate exception. Id. at 652. This Court
             affirmed on appeal, holding that the plaintiff ‘neither
             alleged nor presented any evidence that the snow mound
             encroaching the portion of the traveling lane . . . derived or
             originated from or had as its source from [the road] itself.’
             Id. at 654.
Nardella, 34 A.3d at 305.10
      10
          We acknowledge that the Nardella Court applied Section 8522(b)(4) of the Sovereign
Immunity Act rather than Section 8542(b)(3) of the Tort Claims Act. However, we find that the
Court’s reasoning is instructive in the instant case.


                                             14
            In Bullard, an airline employee sought damages for injuries she
sustained when she slipped and fell on a patch of ice on the airport tarmac. The
employee’s claim was that the Authority failed to design adequate operating
procedures, rather than the tarmac’s design caused the ice formation. In affirming the
trial court’s order granting summary judgment in the Authority’s favor, this Court
held:

            [C]onstrained by the . . . dictate that exceptions to
            governmental immunity must be strictly construed, we
            reject Bullard’s argument that in the context of the . . . Tort
            Claims Act, the word ‘design’ refers to anything other than
            the design of a particular structure, such as a sidewalk, a
            stairway, or an airport tarmac. In the instant matter, Bullard
            does not allege that the design of the tarmac itself caused
            the formation of the patch of ice on which she slipped.
            Because the dangerous condition was on, rather than of
            the tarmac, the trial court did not err in granting
            summary judgment to the Authority.

Id. at 226-27 (emphasis added). Thus, in this case, the design flaw must be of the
walkway and not the failure to have an alternate route.
            Because the law requires proof of a defect of the walkway on which
Moon fell, his claim that the Center’s single exit constituted a dangerous condition of
the real estate is without merit. Moon testified that his fall was due to the slippery
condition on the walkway, which he admits was not itself defective nor caused the
icy condition. Even in his brief, Moon repeatedly stated the weather caused his fall.
He admitted that “[t]here were no intervening causes . . . save for the weather,”
Moon Br. at 25 (emphasis added), and that “ice [was] the probable/likely cause,”
Moon Br. at 27 (emphasis added). Moon’s allegation that the dangerous condition
resulted from Dauphin County’s failure to spread melting agents is similarly meritless
since failure to do so is not a defect in the real property. See Nardella. Finally,
considering the quickly-changing, pervasive weather conditions Moon described at


                                          15
the time of his fall, even if there was an alternate exit from the Center, it may not
have afforded him a safer exit, particularly if all walkways led to the “single gate”
leading off the property where his injury purportedly occurred. Moon Br. at 25.
             Because Moon failed to establish that his injury was caused by Dauphin
County’s negligent acts under Section 8542(b)(3) of the Tort Claims Act, his claims
fail to meet the second condition of Section 8542(a)(1) of the Tort Claims Act.
Accordingly, the trial court did not err by ruling that Moon’s design flaw claim does
not abrogate the immunity conveyed by the Hills and Ridges Doctrine.
             Moon also argues that the trial court abused its discretion by ignoring
Moon’s contention that res ipsa loquitur applied to his design flaw claim in lieu of
expert testimony. Specifically, Moon contends: “The improper construction here is,
of course, the conscious decision to maintain a single exit. The equation in this
matter is neither difficult, nor does it lend itself to expert testimony.” Moon Br. at 21.
We disagree.
             The Pennsylvania Supreme Court explained:

             Res ipsa loquitur allows juries to infer negligence from the
             circumstances surrounding the injury. Res ipsa loquitur,
             meaning literally ‘the thing speaks for itself,’ is ‘a
             shorthand expression for circumstantial proof of
             negligence-a rule of evidence.’ Gilbert v. Korvette, Inc., . .
             . 327 A.2d 94, 99 ([Pa.] 1974). It is a rule that provides that
             a plaintiff may satisfy his burden of producing evidence of a
             defendant’s negligence by proving that he has been injured
             by a casualty of a sort that normally would not have
             occurred in the absence of the defendant’s negligence.
             WILLIAM L. PROSSER, LAW OF TORTS §§ 39, 40 (4th
             ed. 1971) (calling res ipsa loquitur a ‘simple matter of
             circumstantial evidence’). As noted, the Restatement
             (Second) of Torts § 328D formulates the evidentiary theory
             of res ipsa loquitur as follows:
                 (1) It may be inferred that harm suffered by the
                 plaintiff is caused by negligence of the defendant
                 when

                                           16
                       (a) the event is of a kind which ordinarily
                       does not occur in the absence of negligence;
                       (b) other responsible causes, including the
                       conduct of the plaintiff and third persons,
                       are sufficiently eliminated by the evidence;
                       and
                       (c) the indicated negligence is within the
                       scope of the defendant’s duty to the plaintiff.
                (2) It is the function of the court to determine
                whether the inference may reasonably be drawn by
                the jury, or whether it must necessarily be drawn.
                (3) It is the function of the jury to determine
                whether the inference is to be drawn in any case
                where different conclusions may reasonably be
                reached.
            REST. (SECOND) TORTS § 328D. See also Gilbert, . . .
            (adopting res ipsa loquitur as defined in the Restatement
            (Second) of Torts § 328D). By adopting § 328D, we
            rejected earlier doctrines that had combined substantive and
            procedural concerns with the evidentiary question of the
            propriety of inferring negligence from particular
            circumstances. Jones v. Harrisburg Polyclinic Hosp[.], . . .
            437 A.2d 1134, 1137 ([Pa.] 1981); Gilbert, 327 A.2d at 98.

Quinby v. Plumsteadville Family Practice, Inc., 907 A.2d 1061, 1071 (Pa. 2006)
(footnotes omitted).     Despite that Pennsylvania courts have referred to res ipsa
loquitur as the means by which negligence may be inferred, more specifically, it aids
a plaintiff in satisfying only the breach of duty element of a negligence claim, not
the establishment of a duty or the other required elements. Our Supreme Court in
Quinby clarified:

            Upon close analysis, it is apparent that res ipsa loquitur
            provides no assistance to a plaintiff’s obligation to
            demonstrate a defendant’s duty, that a breach of that duty
            was a substantial factor in causing plaintiff harm, or that
            such harm resulted in actual damages. However, res ipsa
            loquitur does aid a plaintiff in proving a breach of duty.

                                             17
              While res ipsa loquitur is useful in this limited regard,
              case law universally refers to res ipsa loquitur as raising an
              inference of ‘negligence’ rather than an inference of ‘breach
              of duty.’ Accordingly, we will abide by this typical
              nomenclature and refer to res ipsa loquitur as ‘raising an
              inference of negligence.’

Id. at 1071 n.15 (emphasis added).
              In light of the trial court’s determination in the instant case that Dauphin
County did not owe Moon any duty in the first place, the trial court was not required
to reach a conclusion about whether there was a breach of duty. Rather, whether res
ipsa loquitur applied to Moon’s design flaw claim in lieu of expert testimony was an
issue the trial court was not required to address and properly disregarded.
               Lastly, Moon argues that the trial court abused its discretion by ruling
that there was no actual or constructive notice of a dangerous condition when a mere
observation of the weather provided Dauphin County such notice.                   Specifically,
Moon avers that res ipsa loquitur also eliminated the requirement that he prove what
weather conditions existed at the time of his accident. We disagree.
              Pennsylvania courts have recognized that it would be impossible for
possessors of land to immediately detect and eliminate all transient dangers created
by snow and ice when “the climatic conditions in this hemisphere” change so quickly.
Harmotta, 601 A.2d at 841 (quoting Gilligan, 584 A.2d at 1007). Thus, their duty to
invitees is to remedy such situations “within a reasonable time after notice.” Id. We
also find instructive the Pennsylvania Superior Court’s conclusion that

              when a patron suffers an injury in a store from a transitory
              danger, res ipsa loquit[u]r does not apply.[11] The caselaw
              reveals two discrete types of situations involving such
              transitory dangers: (1) those in which a patron slipped on
              debris; and (2) those in which a patron was struck by falling

       11
         Like Moon in this case, a store patron is an invitee. See Rodriguez v. Kravco Simon Co.,
111 A.3d 1191 (Pa. Super. 2015).


                                               18
             goods that had been stacked properly for display. In sum,
             res ipsa loquit[u]r does not apply to prove the negligence
             of shopkeepers in slip and fall debris cases and cases in
             which properly stacked items fall on patrons, because
             shopkeepers cannot be charged with notice of transitory
             dangers that can materialize a split second before an
             injury occurs.

Neve v. Insalaco’s, 771 A.2d 786, 789 (Pa. Super. 2001) (citations omitted; emphasis
added).
             According to Moon’s testimony, it was raining when he entered the
Center between 4:00 and 5:00 on February 22, 2008. It was still raining when he
exited the Center at 6:45 p.m., but he could hear the beginning stages of frozen
precipitation hitting the ground. When he returned to the Center, the walkway had
been salted. The only record evidence Moon proffered that the trial court could have
deemed proof that Dauphin County had actual or constructive notice of slippery
conditions at 6:45 p.m. was his testimony that a mere five minutes earlier, the
Center’s evening activities were cancelled. Even accepting Moon’s testimony as
true, there is nothing in the record to establish that the cancellation of the activities
was due to weather conditions, or that the time it took Dauphin County to salt the
walkway after he left was unreasonable under the circumstances. Rather, Moon
supplied no evidence that Dauphin County failed to detect and eliminate a danger
within a reasonable time. Therefore, we hold that the trial court did not abuse its
discretion by ruling that Dauphin County had no actual or constructive notice of a
dangerous condition.
             Summary judgment is appropriate

             if, after the completion of discovery relevant to the
             motion, an adverse party who will bear the burden of
             proof at trial has failed to produce evidence of facts
             essential to the cause of action . . . . A party seeking to
             avoid summary judgment must show by specific facts in


                                           19
              their depositions, answers to interrogatories, admissions, or
              affidavits that there is a genuine issue for trial.

O’Rourke v. Dep’t of Corr., 730 A.2d 1039, 1041 (Pa. Cmwlth. 1999) (emphasis
added); see also Pa.R.C.P. No. 1035.2. Moon’s failure to produce evidence of facts
essential to prove every element of his case does not create outstanding issues of
material fact requiring a trial. Viewing the evidence in a light most favorable to
Moon, there are no outstanding issues of material fact and Dauphin County is entitled
to judgment in its favor as a matter of law. Under the circumstances, the trial court
properly granted summary judgment in Dauphin County’s favor under the Tort
Claims Act.
              Based on the foregoing, the trial court’s order is affirmed.


                                        ___________________________
                                        ANNE E. COVEY, Judge




                                            20
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Doral Moon,                           :
                        Appellant     :
                                      :
                  v.                  :
                                      :
                                      :   No. 2011 C.D. 2014
Dauphin County                        :

                                    ORDER

            AND NOW, this 10th day of December, 2015, the Dauphin County
Common Pleas Court’s August 29, 2014 order is affirmed.


                                    ___________________________
                                    ANNE E. COVEY, Judge